                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MALIK DERRY,                   :
                               :
          Petitioner,          :    Civ. No. 19-45 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the U.S.

Penitentiary at Lee in Jonesville, Virginia, and has filed a

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (the “Motion”).   ECF No. 1.

     2.   Although Petitioner submitted his Motion on the correct

form, he failed to complete it in its entirety.   Specifically,

he failed to sign the certification 1 on page 15, which requires

him to acknowledge that he must include all the grounds for

relief from the conviction or sentence in this Motion and if he

fails to set forth all the grounds, he may be barred from

presenting additional grounds at a later date.

     3.   Petitioner must either file an amended motion that

includes the signed certification on page 15 of the § 2255 form




1 This language and certification is required by United States v.
Miller, 197 F.3d 644 (3d Cir. 1999).
or supplement the Motion by signing and filing the certification

on page 15 of the § 2255 form.

     IT IS THEREFORE on this   31st   day of January, 2019,

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 2;

and it is further

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank § 2255 form— AO243 (modified): DNJ-Habeas-004

(Rev. 01-2014); and it is further

     ORDERED that the Clerk's service of the blank § 2255 form

shall not be construed as this Court’s finding that the motion

is or is not timely; and it is further

     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing


2 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                2
shall include either an amended motion which includes a

completed page 15 certifying that the amended motion must

include all claims or a completed page 15 certifying that the

Motion must include all claims; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
